lee, elmer edward v. state                                          




NO. 12-01-00343-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CADE SCOTT PHILLIPS,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW # 3 OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
	This appeal is being dismissed for want of jurisdiction.  On August 10, 2001, Appellant
pleaded guilty to the offense of fleeing, and punishment was assessed at one year in the county jail
and a $1,000.00 fine.  Thereafter, Appellant timely filed a motion for new trial.  Texas Rule of
Appellate Procedure 26.2 (1) provides that an appeal is perfected when notice of appeal is filed within
thirty days after the day sentence is imposed or suspended in open court unless a motion for new trial
is timely filed.  Where a timely motion for new trial has been filed, notice of appeal shall be filed
within ninety days after the sentence is imposed or suspended in open court.  Id.  Since Appellant
timely filed a motion for new trial, his notice of appeal was due to have been filed on or before
November 8, 2001.  However, Appellant did not file his notice of appeal until November 16, 2001. 
Moreover, Appellant did not file a timely motion for extension of time to file his notice of appeal
as authorized by Tex. R. App. P. 26.3.  
	On November 27, 2001, this Court notified Appellant pursuant to Rules 26.2 and 37.2, that
the information received in this appeal did not show the jurisdiction of this Court, and it gave him
until December 7, 2001 to correct the defect.  As of December 12, 2001, Appellant has failed to
respond to our notice or otherwise demonstrate the jurisdiction of this Court.  Because this Court has
no authority to allow the late filing of a notice of appeal except as provided by Rule 26.3, the appeal
must be dismissed.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998).  
	The appeal is dismissed for want of jurisdiction.  

Opinion delivered December 19, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.





















(DO NOT PUBLISH)



1.       All further rule references will be to the current edition of the Texas Rules of Appellate Procedure unless
otherwise specified.